In an action under article 7-B of the Tax Law and sections 5-57.1 and 5-57.2 of the Nassau County Administrative Code, to establish the regularity of a tax sale and the title to real estate resulting therefrom, it appears that an order for service of the summons by publication on the defendant Garland was obtained upon an affidavit which did not set forth her last address as it appeared in the records of the County Treasurer, nor did it set forth that she had been adjudicated an incompetent and a committee of her person and property appointed, as appears from the papers on file and indexed in the office of the County Clerk, although the said papers had not been recorded. Judgment was entered in favor of the plaintiff in the action, and thereafter conveyances were made to purchasers. On application of the committee of the incompetent, the court set aside and vacated the judgment and denied further relief, without prejudice to any action the committee might institute. Plaintiff, the committee, the present owners of the property, and the mortgagee appeal from the order entered thereon. Order modified by adding, immediately after the first ordering paragraph, an ordering paragraph directing the plaintiff to serve a copy of the complaint upon the committee. As thus modified the order is affirmed, without costs; the copy of the complaint to he served within ten days after the entry of the order hereon. In our opinion, the order should have directed service of a copy of the complaint upon the committee. Adel, Acting P. J., Wenzel, MacCrate, Schmidt and Beldoek, JJ., concur.